DETAILED ACTION
Status of Claims
The amendment filed 08/16/2021 has been entered. Claims 1-3 and 5-32 remain pending, of which claims 11-31 are currently withdrawn.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1-3 and 5-10 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive. Applicant has amended the claims excluding silicon and graphite particles. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as follows.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Langmuir 2017, 33, 11164-11169).
Regarding claims 1, 3, and 8, Zhang discloses LiF as an artificial SEI layer to enhance the high temperature cycle performance of Li4Ti5O12 (abstract).
Regarding claim 9, Zhang discloses a binder and conductive additive (Experimental Section, 3rd paragraph).
Regarding claim 10, Zhang discloses a cathode, anode, and electrolyte (Experimental Section, 4th paragraph).


Claims 1, 3, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menkin et al. (Electrochemistry Communications 11 (2009) 1789–1791).
Regarding claims 1 and 8, Menkin discloses artificial solid-electrolyte interphase (SEI) for improved cycleability and safety of lithium–ion cells for EV applications comprising a Sn–Cu anode (abstract).
Regarding claim 3, Menkin discloses anode particles (p. 1790, 1st col., 2nd paragraph).
Regarding claim 5, Menkin discloses nanosized tin–copper alloy anodes (Experimental, 3rd paragraph).
Regarding claim 9, instant limitations are optional and, therefore, not required.
Regarding claim 10, Menkin discloses assembled coin cells including anode, cathode, and electrolyte (Experimental, 3rd paragraph).
Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (J. Am. Chem. Soc. 2015, 137, 8372−8375).
Regarding claims 1, 3, and 8, Zhao discloses artificial solid electrolyte interphase-protected LixSi nanoparticles for lithium-ion batteries (abstract).
Regarding claim 2, Zhao discloses the coating, consisting of LiF and lithium alkyl carbonate (abstract).
Regarding claim 5, Zhao discloses nanoparticles (abstract; Fig. 1).
Regarding claim 7, Zhao discloses the nanoparticles are prelithiated (abstract).
Regarding claim 9, Zhao discloses active materials were mixed with carbon black and PVdF (p. 8374, 1st col., 2nd paragraph).
Regarding claim 10, Zhao discloses battery cells (8374, 1st col., 2nd.
Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 2014/0248543).
Regarding claims 1 and 8, Zhu discloses silicon nanostructures active materials for lithium ion batteries comprising:
an SEI layer can be formed as an artificial SEI layer; the artificial SEI layer can be formed in an electrolytic cell prior to formation of the LIB anode; for example, the SEI layer can be formed on the active material nanostructures in the same electrolytic cell or a different electrolytic cell by adding one or more SEI precursors to form the SEI layer via ECD directly on the active material surface (para 0177); and
active materials can include Si, Sn, Ge, Ti, Pb, Al, Bi, Sb, Zn, as well as intermetallics and alloys thereof (para 0079).
Regarding claim 7, Zhu discloses pre-lithiation/delithiation (para 0101).
Regarding claim 9, Zhu discloses binders (para 0163).
Regarding claim 10, Zhu discloses traditional lithium batteries, including lithium-ion batteries (LIBs), typically comprise an anode, a cathode, a separator material separating the cathode and anode, and an electrolyte.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2014/0248543) in view of Wang et al. (npj Computational Materials (2018) 4:15).
Regarding claim 2, Zhu does not teach the SEI lithium containing species.

(Table 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have common SEI components, including lithium carbonate, lithium fluoride, lithium hydroxide, lithium oxalate, etc., which form an SEI layer (abstract).  
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2014/0248543).
Regarding claim 3, Zhu teaches nanostructures include nanoparticles (para 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select nanoparticles from the list recited.
Regarding claim 5, Zhu teaches nanoparticles, nanowires, nanotubes, nanoribbons, etc., having at least one dimension less than 100 nm, less than 50 nm, and even less than 20 nm (para 0051), which overlaps Applicant’s claimed range of 0.5-100 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited diameter or thickness because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson.	
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2014/0248543) in view of Holt et al. (US 2019/0355980).
Regarding claim 6, Zhu teaches nanostructures and a coating or shell layer (para 0110-0111) including conductive coatings, but does not expressly teach, for example, carbon.
Holt, directed to energy storage material, teaches carbon coating between silicon and an
SEI layer (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing
date to have a carbon coating which reduces the effective exposed surface area of the primary
particles to the electrolyte, thus improving first cycle efficiency (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723